Case 1:18-cv-23329-RAR Document 99 Entered on FLSD Docket 07/23/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                        Case No. 1:18-cv-23329

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,
  v.

  MANUEL V. FEIJOO; and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

        Defendants.
  _______________________________________/



          PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE IN OPPOSITION
            TO MOTION FOR ORDER ESTABLISHING FACTS FOR TRIAL
            AND PROHIBITING DEFENDANTS FROM RAISING DEFENSES
             AT TRIAL AND INCORPORATED MEMORANDUM OF LAW



         KENNETH P. HAZOURI                                  BART R. VALDES
         Trial Counsel                                       Florida Bar Number: 323380
         Fla. Bar No. 019800                                 bvaldes@dsklawgroup.com
         khazouri@dsklawgroup.com                            de Beaubien, Simmons, Knight,
         lquezada@dsklawgroup.com                            Mantzaris & Neal, LLP
         ANDREW S. BALLENTINE                                609 West Horatio Street
         Fla. Bar No. 118075                                 Tampa, Florida 33606
         aballentine@dsklawgroup.com                         Telephone: (813) 251-5825
         skuharske@dsklawgroup.com                           Facsimile: (813) 254-1063
         de Beaubien, Simmons, Knight,                       Attorneys for Plaintiff
         Mantzaris & Neal, LLP
         332 North Magnolia Avenue
         Orlando, Florida 32801
         Telephone: (407) 422-2454
Case 1:18-cv-23329-RAR Document 99 Entered on FLSD Docket 07/23/2019 Page 2 of 7



         Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

  (“Plaintiff”), by counsel, hereby files its Reply to Defendants, MANUEL V. FEIJOO, M.D., P.A.

  (“Clinic”), and MANUEL V. FEIJOO’s (“Feijoo”)(collectively, the “Defendants”), Response in

  Opposition to Plaintiff’s Motion for Order Establishing Facts for Trial and Prohibiting Defendants

  from Raising Defenses at Trial (the “Response”) [Doc. 90], and states as follows:

   I.    DEFENDANTS CONTINUE WITH THEIR MODUS OPERANDI OF BLAMING
         PLAINTIFF FOR THEIR OWN FAILURES IN DISCOVERY, INCLUDING THEIR
         ADMITTED FAILURE TO COMPLY WITH THE COURT’S ORDER COMPELLING
         THEM TO PRODUCE THE MEDICAL CHARTS AT ISSUE IN THIS CASE.

         Defendants’ Response begins with an emphatic assertion that they “did not violate any

  discovery order” in this case. [Doc. 90, p. 1] Five pages later, Defendants confirm its inaccuracy

  by stating that after Plaintiff filed its Motion for Order Establishing Facts for Trial and Prohibiting

  Defendants from Raising Defenses at Trial (“Motion to Confirm Facts”) on June 28, 2019,

  Defendants produced an additional 15 medical charts that they were required to produce under

  Judge Becerra’s February 13, 2019, Discovery Order. [Doc. 39] As such, Defendants were in

  violation of the Discovery Order for failing to produce these 15 medical charts to Plaintiff.

         Furthermore, Defendants admit that it was Plaintiff’s filing of it Motion to Confirm Facts

  that spurred them to conduct what they characterize as an “extraordinary search” (e.i.o) for

  medical records they have a legal duty to maintain, which resulted in their locating the 15

  previously unproduced charts. [Doc. 90, p. 3] This admission demonstrates Defendants would not

  have produced these 15 medical charts if Plaintiff had not filed its Motion to Confirm Facts. In

  light of the above facts, Defendants’ assertion that Plaintiff filed its Motion to Confirm Facts “in

  bad faith,” and their request for an award of attorneys’ fees incurred in responding to the motion,

  are both patently frivolous. [Doc. 90, p. 5]




                                                    2
Case 1:18-cv-23329-RAR Document 99 Entered on FLSD Docket 07/23/2019 Page 3 of 7



           Consistent with their prior conduct in this case,1 Defendants have attempted to shift the

  blame for their own failures and inequitable conduct in discovery to Plaintiff. For example, they

  state “State Farm did not advise Defendants’ counsel about missing files until April 30, 2019, and

  at that time claimed that 109 files were missing.” [Doc. 90, p. 2] In other words, Defendants assert

  it was somehow Plaintiff’s responsibility to keep them apprised of the status of their production of

  medical charts they were required to produce pursuant to court order.

           Defendants also assert that Plaintiff’s statement to them that 109 medical charts were

  missing was “overstated.” [Doc. 90, p. 2] Defendants neglect to explain, however, that the 109

  figure was revised down by a mere three medical charts to 106 missing charts as of April 30, 2019.

  [Doc. 90-2, p. 10] Defendants likewise gloss over their total failure to keep track of the medical

  files they had produced (and not produced) pursuant to Judge Becerra’s Order. Their failure to do

  so required Plaintiff to perform this legwork for Defendants, which even included providing them

  with a list of the missing medical charts—at their request no less. [Doc. 90-2, pp. 5-10] Before the

  undersigned proactively contacted Defendants’ counsel about the 109 (revised to 106) missing

  medical charts on April 30, 2019, Defendant’s counsel had incorrectly advised that Defendants

  only had “less than a box” of medical charts left to produce. [Doc. 90-2, p. 4] Even after the

  undersigned provided the information regarding the missing charts to Defendants’ counsel, he

  insisted that there were only a “few files” Defendants could not locate, and there could not possibly

  be 109 unproduced medical charts. [Id.]

           Defendants also attempt to draw an equivalency between Plaintiff’s rolling production of

  documents in this case and their own production of the medical charts. [Doc. 90, p. 3, n.1] In

  response to Defendants’ tremendously voluminous document requests, Plaintiff produced over



  1
      See, e.g., Documents 76 and 77.


                                                   3
Case 1:18-cv-23329-RAR Document 99 Entered on FLSD Docket 07/23/2019 Page 4 of 7



  500,000 pages of documents and was required to prepare privilege logs listing a total of 13,591

  line items of protected documents and information. The medical charts produced by Defendants

  are a mere fraction of this volume. Moreover, since medical charts do not generally contain

  privileged information, Defendants did not have to log a single document when producing the

  charts. Despite this massive disparity in the volume of document production and the amount of

  work necessary to respond to the parties’ respective document requests, Plaintiff completed its

  document production before Defendants. Indeed, it was not until Plaintiff filed its Motion to

  Confirm Facts on June 28, 2019, that Defendants even found the motivation to complete

  production of medical charts they had been under court order to produce since the January 25,

  2019, discovery hearing before Judge Becerra.

         Finally, Defendants’ Response is quite notable for an additional reason. Defendants’

  Motion for Summary Judgment, their Statement of Material Facts in support of the motion, and

  Feijoo’s supporting affidavit represent that Defendants submitted all of the Clinic’s “actual office

  notes/medical reports” regarding his evaluations of the insureds along with the Clinic’s medical

  bills to Plaintiff. [Doc. 67, p. 5; Doc. 66, p. 3, ¶ 13; Doc. 66-3, p. 3, ¶ 14] As Plaintiff has been

  required to point out in responsive filings, these false statements contradict Aneilka Castillo’s

  deposition testimony, wherein she stated that Defendants only provided a copy of Feijoo’s typed

  reports summarizing the evaluations, and no other notes or medical records, along with the bills

  submitted to Plaintiff. [Doc. 85, p. 15; Doc. 86, p. 3, ¶ 13; Doc. 71-1, pp. 101-103] Defendants

  have now admitted these facts in their Response.

         With respect to the 26 medical charts Defendants have lost and cannot, therefore, produce

  to Plaintiff, their Response states as follows:

                 As to the remaining 26 patient files, State Farm was provided with every
         single bill and all supporting medical records prior to the initiating of this action,



                                                    4
Case 1:18-cv-23329-RAR Document 99 Entered on FLSD Docket 07/23/2019 Page 5 of 7



         including Feijoo’s typewritten report summarizing his evaluations. So, State Farm
         always had records for the subject patients, i.e., the bills and type-written reports,
         and is only missing patient intake sheets and Dr. Feijoo’s hand-written notes, as
         those items generally were not provided to carriers when they were billed.

  [Doc. 90, p. 3 (e.s.)] Thus, Defendants have now conceded—in complete contradiction to their

  prior statements and Feijoo’s sworn testimony—they only submitted Feijoo’s typed reports

  summarizing the evaluations, and none of his other notes or the Clinic’s records of the evaluations,

  with the medical bills they issued to Plaintiff.

  II.    DEFENDANTS’ FAILURE TO MAINTAIN THE 26 MISSING MEDICAL CHARTS IS
         A VIOLATION OF FLORIDA LAW, AND THE COURT SHOULD PROHIBIT
         DEFENDANTS FROM USING THE ABSENCE OF THE MEDICAL CHARTS TO
         SUPPORT THEIR DEFENSES AT TRIAL.

         Until Defendants filed their Response, Plaintiff did not know that they have flat out lost 26

  medical charts containing patients’ personal health information protected by HIPAA, which

  Defendants are required to maintain by law. Pursuant to Florida Statute § 456.058, the Florida

  Board of Medicine has promulgated the following regulation governing the maintenance and

  retention of medical records:

                  (2) A licensed physician medical records owner shall maintain the full and
         total responsibility for and control of all files and records relating to his patients
         and his medical practice for a period of at least five years from the last patient
         contact. All such records shall remain confidential except as otherwise provided by
         law and shall be maintained in the licensed physician’s office or in the possession
         of the licensed physician.

  Fla. Admin. Code § 64B8-10.002(2)(emphasis supplied); see also Dep’t of Health v. Uppal, 2013

  WL 6916242, at *10 (Fla. Div. Admin. Hrgs. Sept. 4, 2012)(citing §§ 458.331(1)(g) & (m) &

  456.057, Fla. Stat.; Fla. Admin. Code R. 64B8-10.002)(ruling that a medical provider had a duty

  to maintain lost digital patient appointment records). All 26 of the missing medical charts involve

  patient evaluations performed by Feijoo within the last five years. Accordingly, Defendants loss

  of the charts violates the above regulation.



                                                     5
Case 1:18-cv-23329-RAR Document 99 Entered on FLSD Docket 07/23/2019 Page 6 of 7



         This violation of the law and the fault associated with Defendants’ inability to produce 26

  medical charts they were ordered to produce in this case lies exclusively with Defendants. The

  Court should, therefore, prohibit Defendants from in any manner using the absence of the 26

  medical charts to support their defenses at trial. For example and without limitation, Defendants

  should be prohibited from making any argument or assertion that: a) Plaintiff’s expert, Patrick

  Jacob, M.D., did not review the 26 medical charts and/or that his opinions are in any manner

  diminished or less credible due to his inability to do so; and/or b) the missing medical charts

  contain, or may contain, records contrary to Plaintiff’s claims or supportive of Defendants’

  defenses. Plaintiff respectfully requests the Court to enter an order prohibiting Defendants from

  making any such arguments or assertions at trial.

         Dated this 23rd day of July, 2019.

                                                      Respectfully submitted,

                                                      /s/ Kenneth P. Hazouri
                                                      KENNETH P. HAZOURI
                                                      Trial Counsel
                                                      Fla. Bar No. 019800
                                                      khazouri@dsklawgroup.com
                                                      lquezada@dsklawgroup.com
                                                      ANDREW S. BALLENTINE
                                                      Fla. Bar No. 118075
                                                      aballentine@dsklawgroup.com
                                                      lmorales@dsklawgroup.com
                                                      deBeaubien, Simmons, Knight,
                                                        Mantzaris and Neal, LLP
                                                      332 North Magnolia Avenue
                                                      Orlando, Florida 32801
                                                      Telephone: (407) 422-2454
                                                      Attorneys for Plaintiff

                                                      BART R. VALDES
                                                      Florida Bar Number: 323380
                                                      bvaldes@dsklawgroup.com
                                                      DSK LAW GROUP




                                                  6
Case 1:18-cv-23329-RAR Document 99 Entered on FLSD Docket 07/23/2019 Page 7 of 7



                                           de Beaubien, Simmons, Knight,
                                             Mantzaris & Neal, LLP
                                           609 West Horatio Street
                                           Tampa, Florida 33606
                                           Telephone: (813) 251-5825
                                           Facsimile: (813) 254-1063

                                           Attorneys for Plaintiff




                                       7
